Case 1:20-cv-01254-MN Document 5-30 Filed 10/02/20 Page 1 of 2 PagelD #: 1766

Law Bulletin 1

Information Network

  

Case Number: COLSCH-11186

Case Name: PULCHINSKE DENNIS v ABRAMOWITZ KENNETH

Jurisdiction: Chancery Division (Chicago, 1L 60602}

Complaint: JENERAL CHANCERY FILED JURY DEMAND}

Filed; 09/26/19

Activity Date: 01/31/20

Activity: VOLUNTARY DISMISSAL, NON-SUIT OR DISMISSED BY
AGREEMENT

Participant:

2o98 71,
Case 1:20-cv-01254-MN Document 5-30 Filed 10/02/20 Page 2 of 2 PagelD #: 1767

Attorney Code: 12453

IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
COUNTY DEPARTMENT, CHANCERY DIVISION

 

DENNIS PULCHINSKI, derivatively on

behalf of AKORN, INC.,
No.: 2019CH11186

Plaintiff,
Judge: Honorable Raymond W. Mitchell
v.
KENNETH 8. ABRAMOWITZ et al.,
Defendants,
-and -

AEKORN, INC.,

Defendant and Nominal Defendant.

 

 

ORDER FOR VOLUNTARY DISMISSAL WITH PREJUDICE

This cause having come before the Court on Plaintiff's Route Voluntary Motion to
Dismiss, and the Court being fully advised in the premises:

IT IS HEREBY ORDERED that this action is dismissed with prejudice, with each side to
bear its own costs. : . .
he case mendgemnt dale of Fewuaty aH. ada0 at 10.00 A.M iS Stomen,

Bere a enerence pao Reed Seca
W/Z

 

Alta, Now: 12453

John D. Scheflow didge Raymond 4, Mitchett

CAFFERTY CLOBES MERIWETHER ; i,
& SPRENGEL iy 38 202) 9

150 South Wacker Drive, Suite 3000

Chicaga, Tilinois 60606 iret Court sam 1992

Telephone: (312) 782-4380
Facsimile: (312) 782-4485
Local Counsel for Plaintiffs
